DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/27/17 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-2, 4-7, 9-11, 15-17, 19-20, and 22-25 qualify as eligible subject matter under 35 U.S.C. 101. 
With respect to step 2A, prong one, the limitations directed to a determination unit, a calculation unit, and an evaluation unit arguably recite abstract mathematical concepts and mental processes. 
However, with respect to step 2A, prong two, the amended limitations of: “generate alarm signals when the calculated manufacturing fault costs of a target type of mechanical entity exceed a threshold value” and “by adjusting the welding parameters of said target welding units in real-time …” recite additional elements that integrate the judicial exception into a practical application. These limitations apply the judicial exception with, or by use of, a particular machine. They also improve the functioning of the welding technology. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-2, 4-7, 9-11, 15-17, 19-20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Appellant’s arguments made in the Appeal Brief filed on 12/01/20 were persuasive.
With respect to the 112(a) rejection, the examiner was persuaded by the Appellant’s arguments that “It is further noted that even if the term ‘mechanical entity’ could have been given the Examiner’s unreasonably broad definition earlier in the prosecution, Applicant amended the claims, at the Examiner’s suggestion, to limit the realm of ‘anything real that has to do with machinery’ to include only ‘workpieces to be welded by the welding units’. This amendment is exactly what is contemplated by the broadest reasonable interpretation standard of M.P.E.P. §2111. The purpose behind the broadest reasonable rule is that Applicant has the opportunity to amend the claims as needed to reduce the possibility that the claims, once issued, will be interpreted more broadly than justified. Applicant’s claims refer to the mechanical entities as being welded, and more specifically as ‘workpieces’ to be welded, which is a term with a well-known meaning in the art. There is no chance that Applicant’s claims could be interpreted to encompass ‘anything real that has to do with machinery’.”
With respect to the 103 rejection, the examiner was partially persuaded by the Appellant’s arguments. The examiner maintains that Ivkovich teaches the claimed determination unit, though the examiner concedes that the cited figure 7 of Ivkovich relates to weld failure rates for particular welding cells, as opposed to particular 
With respect to claim 1, Ivkovich discloses:
A welding control system for controlling welding operations of welding units of a production facility in real-time (column 1, line 63 – column 2, line 11 states, “The present invention relates to a weld monitoring system and method that monitors and automatically coordinates information on the quality of each weld in a workpiece having one or more welds. In particular, each weld in the workpiece is automatically analyzed at the time it is being made using weld sensors such as those that measure current, wire feed, voltage, and gas flow to produce information on the quality of the weld. Using this information, the welds are sorted, displayed, and logged with workpiece and weld number information which is provided to the operator in real-time and stored in a computer for access at a later time for quality control or other purposes. Therefore, the system and method enables welds of a quality less than a predetermined quality for the weld to be identified in real-time and information concerning any particular weld to be accessed at a later time.” (emphasis mine)), wherein sensor devices of the welding units are adapted to provide weld data associated with respective mechanical entities (column 1, line 63 – column 2, line 11 states, “The present invention relates to a weld monitoring weld sensors such as those that measure current, wire feed, voltage, and gas flow to produce information on the quality of the weld. Using this information, the welds are sorted, displayed, and logged with workpiece and weld number information which is provided to the operator in real-time and stored in a computer for access at a later time for quality control or other purposes. Therefore, the system and method enables welds of a quality less than a predetermined quality for the weld to be identified in real-time and information concerning any particular weld to be accessed at a later time.” (emphasis mine)), during welding operations of mechanical entities (column 1, line 63 – column 2, line 11 states, “The present invention relates to a weld monitoring system and method that monitors and automatically coordinates information on the quality of each weld in a workpiece having one or more welds. In particular, each weld in the workpiece is automatically analyzed at the time it is being made using weld sensors such as those that measure current, wire feed, voltage, and gas flow to produce information on the quality of the weld. Using this information, the welds are sorted, displayed, and logged with workpiece and weld number information which is provided to the operator in real-time and stored in a computer for access at a later time for quality control or other purposes. emphasis mine); “at the time it is being made” suggests “during”), forming part of an assembly to be manufactured by said production facility (column 2, lines 13-14 state, “Many high volume, complex welded assemblies are produced using manual or semi-automated production welders.” The production of assemblies using production welders suggests a production facility, as any location with the production welder can be construed as a production assembly.), wherein the mechanical entities are workpieces to be welded by the welding units (column 1, line 63 – column 2, line 11 states, “The present invention relates to a weld monitoring system and method that monitors and automatically coordinates information on the quality of each weld in a workpiece having one or more welds. In particular, each weld in the workpiece is automatically analyzed at the time it is being made using weld sensors such as those that measure current, wire feed, voltage, and gas flow to produce information on the quality of the weld. Using this information, the welds are sorted, displayed, and logged with workpiece and weld number information which is provided to the operator in real-time and stored in a computer for access at a later time for quality control or other purposes. Therefore, the system and method enables welds of a quality less than a predetermined quality for the weld to be identified in real-time and emphasis mine)), wherein said welding control system includes a welding control server (figure 1; computer node 10 broadly construed to serve as the claimed welding control server); which comprises:
a determination unit configured and operable to determine for each type of mechanical entity indicated by an associated article number a corresponding welding error rate on the basis of weld data received from the sensor devices of the welding units of said production facility (figure 6; column 22, lines 8-13 state, “FIG. 6 shows an example of a computer display screen wherein the output provides a tabular display of part-tracking results from a welding operation consisting of a series of seven independent welds made on part (workpiece 3). The table shows that there was one false arc in the series and one weld that was defective because of undervoltage.” (emphasis mine). Here, the “type of mechanical entity indicated by an associated article number” in question is workpiece 3. The corresponding welding error rate would be derived by dividing the number of errors/defects from the number of welds. So, in this case, the welding error rate would be 1/7, or approximately 14.3%.)
a calculation unit including one or several microprocessors (figure 1, reference 46 shows a CPU that can be construed to serve as the claimed microprocessor. ) each configured and operable to:
calculate in real-time, for each type of mechanical entity, the number of faulty mechanical entities of the respective type of welds are sorted, displayed, and logged with workpiece and weld number information which is provided to the operator in real-time and stored in a computer for access at a later time for quality control or other purposes. Therefore, the system and method enables welds of a quality less than a predetermined quality for the weld to be identified in real-time and information concerning any particular weld to be accessed at a later time.” (emphasis mine). Each individual workpiece can be construed as the claimed “type of mechanical entity.” Alternatively, groupings of like workpieces can also be construed as the claimed type of mechanical entity. As discussed above with respect to figure 6, each workpiece lists its corresponding weld defect information. From this information, the number of faulty mechanical entities becomes readily apparent. All that would be needed would be to add up all of the found defects in the collection of workpieces. For example, as shown above, figure 6 shows one defect among seven independent welds for workpiece 3. If there were three workpieces in total, and workpiece 1 hypothetically had 2 defects and workpiece 2 hypothetically had 3 defects, that would suggest 2+3+1=6 defects collectively for workpieces 1-3.)

weight the calculated number of faulty mechanical entities of the respective entity type with a predetermined manufacturing effort value of said type of mechanical entity to calculate in real-time required manufacturing fault costs for the different types of mechanical entities
evaluate the calculated manufacturing fault costs to identify significant welding operations of said production facility, the identified significant welding operations being welding operations that generate welding seams on those types of mechanical entities having highest manufacturing costs
generate fault handling control signals for reduction of the manufacturing fault costs of target types of mechanical entities, the target types of mechanical entities being at least partially manufactured using the identified significant welding operations
generate alarm signals when the calculated manufacturing fault costs of a target type of mechanical entity exceed a threshold value
Daniel et al was applied to teach the “cost” limitations, but after further consideration of the Appellant’s arguments, the examiner determined that the Appellant was correct that Daniel did not teach fault costs with the detail and specificity demanded by the claims. The examiner could not find the necessary art to arrive at the totality of the claimed invention.
For these reasons, independent claim 1 is allowed. 

calculate for different types of mechanical entities indicated by an associated article number required manufacturing fault costs evaluated by said evaluation apparatus to identify significant welding operations of said production facility, the identified significant welding operations being welding operations that generate welding seams on those types of mechanical entities having highest manufacturing fault costs
generate fault handling control signals for reduction of manufacturing fault costs of target types of mechanical entities transmitted to the welding units used to manufacture said target types of mechanical entities, the target types of mechanical entities being at least partially manufactured using the identified significant welding operations
control the welding operations of the target welding units that are used to manufacture said target types of mechanical entities to control the welding operations of the welding units by adjusting the welding parameters of the target welding units in real-time to minimize waste and to maximize the output of the manufactured assemblies, the welding parameters including 
generate alarm signals when the calculated manufacturing fault costs of a target type of mechanical entity exceed a threshold value
All other claims depend on independent claims 1, 19, and 22-24. They are therefore also allowable as a result of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anayama et al (US PgPub 20130248505) discloses a welding quality classification apparatus.
Dantinne et al (US PgPub 20130327747) discloses a welding device for remotely controlling welding power supply settings.
Daniel et al (US PgPub 20140042137) discloses a system and method of exporting or using welding sequencer data for external systems.
Daniel et al (US Pat 20140263226) discloses a system and method for creating or modifying a welding sequence.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862